
	
		I
		112th CONGRESS
		2d Session
		H. R. 4063
		IN THE HOUSE OF REPRESENTATIVES
		
			February 16, 2012
			Mr. McDermott (for
			 himself, Mr. Dicks,
			 Mr. Moran,
			 Mr. Rangel,
			 Mr. Honda,
			 Mr. Farr, Ms. Lee of California,
			 Mrs. McCarthy of New York,
			 Mr. Pascrell, and
			 Mr. George Miller of California)
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To repeal section 512 of the Credit Card Accountability
		  Responsibility and Disclosure Act of 2009 which relates to carrying certain
		  weapons in National Parks.
	
	
		1.Short titleThis Act may be cited as the
			 Guns-Free National Parks Act of 2012.
		2.Repeal of
			 provision that relates to carrying certain weapons in National
			 ParksSection 512 of the
			 Credit Card Accountability Responsibility and Disclosure Act of 2009 (16 U.S.C.
			 1a–7b) is repealed.
		
